Giegerich, J.
The defendant is a corporation organized under the laws of this state, and engaged in the brokerage business and the buying and selling of stocks and securities.
The features of this case are, in all substantial respects, identical with those in Drake v. Weinmam, & Co., 12 Misc. Rep. 65, and nothing need be said in addition to the opinion there expressed.
It follows that the order appealed from should be affirmed, with costs.
Daly, Oh. J., and Bookstaver, J., concur.
Order affirmed, with costs.